Citation Nr: 1112259	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of radiation exposure.

4.  Entitlement to service connection for a sinus condition.

5.  Entitlement to service connection for a respiratory condition.

6.  Entitlement to service connection for diverticulosis.

7.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

8.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in April 2002 and January 2005.  The Board notes that during the pendency of the appeal a January 2005 RO rating decision granted the Veteran an increased 10 percent rating for his service-connected pes planus, effective June 16, 1998.  As a rating higher than 10 percent for the service-connected pes planus is available, and as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2007, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

In July 2008, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This case was before the Board in April 2009.  At that time, the Board denied certain issues and remanded the remainder for further procedural and evidentiary development.  Pursuant to the requested development, the claims of entitlement to service connection for major depressive disorder and for a skin condition (actinic keratosis and squamous cell carcinoma of the skin) were granted.  These claims, therefore, are no longer in appellate status and are not before the Board.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not incurred in active duty service, is not the result thereof, and no hypertension was no shown in the first post-service year.

2.  The most probative evidence of record indicates that the full criteria for a diagnosis of PTSD are not met.

3.  The Veteran has no disease specific to radiation exposed veterans or any radiogenic disease.  

4.  A sinus condition was not incurred in active duty service and is not related to any incident in service.  

5.  A respiratory condition was not incurred in active duty service and is not related to any incident in service.  

6.  Diverticulosis was not incurred in active duty service and is not related to any incident in service.

7.  The service-connected bilateral pes planus is manifested by no more than mild symptomatology.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active duty service, and it may not be presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304 (effective July 13, 2010).

3.  Service connection for residuals of radiation exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2010).

4.  Service connection for a sinus condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Service connection for a respiratory condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Service connection for diverticulosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claims in a May 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in June 2009 addressed both the rating criteria and effective dates in accordance with the Court's holding in Dingess.  Any defect as to the timing of the notice was cured because the RO readjudicated the claim in the August 2010 supplemental statement of the case.  Prickett, 20 Vet. App. at 376-78.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran has submitted evidence to include annotated medical reports and lay statements and was provided an opportunity to set forth his contentions during the hearing before the Decision Review Officer and at the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in furtherance of all of the claims decided herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortal fire; grenade; small arms fire, included suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability. Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Hypertension 

The service treatment records do not reflect the presence of hypertension.  At a June 2004 RO hearing, the Veteran's spouse testified that hypertension was noted in a service treatment record dated April 23, 1958.  The Board notes that this record refers to postural hypotension.  In any event, the testimony reflected treatment for hypertension.  The testimony also reflected that medical records dated in the 1970's were unavailable.  During the July 2008 hearing before the undersigned, the Veteran and his spouse testified regarding the alleged reference to hypertension in the service treatment records as well as to the fact that the Veteran sought medical treatment for hypertension soon after service.  

A review of the record reveals no evidence related to hypertension that was incurred in the year following separation from service.  The Veteran has been suffering from hypertension for many years, but there is no documentation reflecting hypertension in the years immediately following service.  

On November 2009 VA medical examination, after examining the Veteran and reviewing the pertinent documents in the claims file, the examiner opined that the Veteran's hypertension was unrelated to service.  The examiner indicated that the Veteran was suffering from benign essential hypertension and that essential hypertension was a disorder that usually manifested in one's 30's, 40's, or 50's.  The examiner further asserted that there was no evidence of hypertension in service.  As such, he concluded that hypertension was unrelated to service.

As stated, the record contains no evidence of hypertension between November 1962 and November 1963, the first post-service year.  Consequently, service connection for hypertension is not available on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence is sufficient for a diagnosis of simple medical conditions readily perceived by the lay person.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to identify the condition where the condition is simple, such as a broken leg).  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Hypertension is not a condition that can be readily perceived by the lay person.  As such, the Board does not find the assertions of the Veteran and his wife credible as to the presence of hypertension in service or soon thereafter and regarding continuity of symptomatology between service and the present day.  

Because the competent medical evidence explicitly indicates that hypertension is not due to service, service connection for hypertension on a direct basis is denied.  38 C.F.R. § 3.303.  

There being no competent medical evidence reflecting hypertension in the first post-service year and no competent medical opinion showing a nexus between the currently diagnosed hypertension and service, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Alemany, supra.  Service connection for hypertension is accordingly denied.  38 C.F.R. § 3.303.

PTSD 

The question herein is whether the Veteran meets the criteria for a diagnosis of PTSD.  

The service treatment records reflect no diagnosis of PTSD or of any psychiatric condition suggestive of PTSD.  Post service medical records contain inconsistent diagnoses.  Some reports indicate a diagnosis of PTSD while others do not.  The Board observes that there is no doubt regarding the presence of a psychiatric disorder.

It appears that on a particular day during service, the Veteran took his wife to see the doctor.  The man who replaced the Veteran while he was with his wife was shot in the head and decapitated when a gun went off.  The Veteran and perhaps some others were held responsible.  Apparently, the Veteran was sent to a different post overseas following this incident.  On several occasions, the Veteran has stated that he was made to view the headless body.  Upon probing on VA examination in February 2005, the Veteran reported that he did not actually see a purely headless body.  Rather, he saw the dead service member in his casket in uniform.  Where the head should have been was a block or mannequin's head wrapped in gauze.  There was no blood, and there were no exposed injured body parts.  

In any event, in 2002, the Veteran was involved in a work-related motor vehicle accident for which he felt he was blamed.  This incident reminded him of the blame he perceived in service following the decapitation of his replacement.  After work-related accident, diagnoses of PTSD have been prevalent in the record, both due to the motor vehicle accident and due to the reported in-service stressor.

Most of the diagnoses of PTSD, both VA and private, are unsubstantiated in that the examiners do not explain in detail whether the very specific criteria for a diagnosis of PTSD are met.  In contrast, the February 2005 VA report cited above reflects that the highly specific criteria for a PTSD diagnosis were not met because the Veteran denied intrusive re-experiencing and because there was no evidence of avoidance of stimuli.

The Veteran was afforded a comprehensive VA mental health examination in November 2009.  On examination, the Veteran indicated that he worried about financial concerns and his declining health.  The examiner noted that the Veteran had a tendency to ruminate.  The Veteran endorsed feelings of guilt and worthlessness as well as anhedonia, fatigue, and a reduced ability to concentrate.  When asked about PTSD, the Veteran did not describe significant avoidance symptoms related to his in-service stressor and associated military experiences.  Indeed, the Veteran's wife, who was present during the evaluation, indicated that the Veteran thought about the incident compulsively and spoke of it to anybody who would listen, even people who had heard the complete recitation of events in the past.  The Veteran did not appear to avoid stimuli that would remind him of the reported military traumas.  He reported nightmares, but these weren't specifically related to the events that occurred.  Instead, the Veteran's dreams were related to loss of control, an inability to breathe, and to "bizarre and random things."  Objectively, the Veteran was very anxious and perseverative and spoke in a disorganized and disjointed manner.  The examiner emphasized that the Veteran was not present when the in-service accident occurred.  He did not directly witness or experience the claimed stressor.  He heard about the incident and then viewed the body.  The immediate feelings were of guilt and frustration over the circumstances involved.  The examiner indicated that the Veteran did not technically meet exposure criteria necessary for a PTSD diagnosis since he neither experienced nor witnessed the event.  He reported sufficient re-experriencing symptoms of PTSD, but he did not report sufficient avoidance symptoms.  Indeed, he obsessively talked about the incident and focused on the issue even when others were not interested in discussing it.  He did report persistent arousal symptoms that did not make sense, according to the examiner, considering the nature of the claimed stressor.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD secondary to the claimed stressor.  Indeed, the examiner did not diagnose PTSD at all.  Rather, the examiner diagnosed mild recurrent depressive disorder, generalized anxiety disorder, and undifferentiated somatoform disorder.  

The Board observes that service connection for major depressive disorder has been granted.  The Board recognizes that diagnoses of PTSD are contained in the record.  These have not been fully substantiated, and comprehensive explanations of how the criteria for PTSD were met were not provided.  The most complete mental health evaluations of record are those dated in February 2005 and in November 2009.  These explain in detail why the criteria for a diagnosis of PTSD are not met.  Most saliently, the Veteran is very focused on the in-service stressor and speaks of it often, seemingly to anyone willing to listen.  There is no avoidance, a central feature of PTSD.  Furthermore, other symptoms such as nightmares associated with the claimed stressor are not shown.  

The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  In this case, the Board has relied on the most thoroughly substantiated conclusions rather than upon the diagnoses of PTSD that are merely stated but not fully explained.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation that the Board can consider and weigh against contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

Because PTSD is not presently shown, service connection for it must be denied.  38 C.F.R. § 3.304(f) (effective July 13, 2010); 38 C.F.R. § 3.303; see also Gilpin, supra; Degmetich, supra.  

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Residuals of radiation exposure

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, when a 'radiogenic disease' first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method of establishing service connection based on exposure to ionizing radiation, the Board notes that the Veteran's reported symptoms of bladder problems and a testicle disorder/sterility have not been attributed to any of the diseases listed as presumptively service-connected for radiation-exposed veterans under 38 C.F.R. § 3.309(d).  Thus, even presuming radiation exposure, these provisions relating to presumptive service connection based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various development procedures to be undertaken when a 'radiogenic disease' first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  However, the Veteran's reported symptoms of bladder problems and testicular problems/sterility have not been attributed to any radiogenic disease listed under that regulation, nor is there any medical evidence of record specifically attributing those symptoms to radiation exposure.  Therefore, even presuming exposure, these provisions do not apply.

The Board notes that it need not explore the possibility of direct service connection for bladder problems and/or testicular problems/sterility because service connection for these conditions has already been denied in previous VA determinations.  A bladder condition was denied in a January 2006 final unappealed rating decision.  With respect to a testicle condition with sterility, in its April 2009 decision, the Board declined to reopen that claim.  In order for the Board to explore the possibility of direct service connection for these conditions, which have been finally decided, new and material evidence would have to be submitted to reopen them.  No claims to reopen are pending, and the Board, therefore, has no jurisdiction to address these finally decided claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2010) (the law and regulations regarding finality and the reopening of finally decided claims); see also 38 U.S.C.A. § 7104 (West 2002) (jurisdiction of the Board).

In summary, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for residuals of radiation exposure under any potential theory of entitlement.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App at 55-57.

Sinus condition

The service treatment records fail to reveal a chronic sinus condition.  On separation in 1962, the Veteran reported sinusitis and hay fever.  The examiner, however, commented upon hay fever with allergic sinusitis while in Arizona that was treated successfully with antihistamines.  The nose and sinuses were found to be normal on the 1962 separation medical examination.  

Sinusitis was diagnosed in June 1986 when the Veteran received medical treatment for a cough.  

A June 1998 computed tomography scan indicated mucosal thickening.  The radiologist's conclusion was of probable asymmetry of the right pharyngoepiglottic fold.  In June 1999, nasal airway obstruction related to a nasal septal deviation was assessed.  

During the July 2008 hearing before the undersigned, the Veteran's wife testified that while he was stationed in Alaska, the Veteran had to shovel coal and that coal dust, in essence, caused a lasting sinus problem.  

In January 2010, a VA examiner indicated that a review of the voluminous record revealed no chronic sinus problem.  The examiner emphasized the fact that the sinuses were found to be normal on separation.  The examiner indicated that there was no notation in the service treatment records that would meet the standard for representing a chronic sinus condition.  Furthermore, the examiner stated that at the present time, he could find no evidence of a chronic nasal or sinus condition.  In any event, the examiner opined that there was no evidence that might reveal the presence of a link between any type of current nasal or sinus condition and service.  

To the extent that the Veteran is asserting present sinus symptomatology, the Board credits his assertions.  However, a link between any present symptomatology and service would have to be supported by competent medical evidence, as specialized medical knowledge would presumably required to diagnose the precise nature conditions of the nose and sinus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Because the competent medical evidence does not show the presence of a specific sinus condition and certainly does not indicate a nexus between a sinus condition and service, service connection for a sinus condition is denied.  38 C.F.R. § 3.303.  See also Gilpin, supra; Degmetich, supra.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or a diagnosis of a sinus condition until years after service.  This gap in time herein weighs against the Veteran's claim.

In short, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Respiratory condition

The service treatment records contain no diagnosis of a chronic respiratory condition.  Only acute upper respiratory infections were treated.

Ultimately, in the 1990's nasal septal deviation was found to be causing a nasal airway obstruction.  Also obstructive sleep apnea was diagnosed.  A septoplasty was conducted, but the obstructive sleep apnea persisted.  Consequently, the Veteran began using a CPAP machine, which was effective in treating his sleep apnea.

During the July 2008 hearing before the undersigned, the Veteran's wife testified that the Veteran coughed up blood during service.  The Board notes that the service treatment records reflect such an occurrence during an upper respiratory infection.

On VA examination in November 2009, the Veteran's wife provided a history of a sleep respiratory problem that was diagnosed in the 1980's or 90's with daytime somnolence.  The Veteran's wife also noted loud snoring with pauses.  She indicated that the CPAP provided satisfactory sleep.  The examiner diagnosed obstructive sleep apnea that was successfully treated with a CPAP machine with no complications.  The examiner explained that the Veteran's obstructive sleep apnea was of unknown cause but that the condition was frequently due to obesity.  The examiner indicated that the service treatment records reflected no complaints of daytime sleepiness and that obstructive sleep apnea usually developed at a later age.  As such, the examiner concluded that it was unlikely that the Veteran's obstructive sleep apnea was related to service.

As apparent from the foregoing discussion, the competent evidence of record does not reflect a present respiratory condition that is related to service.  The only apparent condition present, obstructive sleep apnea, was not found to be related to the Veteran's service by the only competent medical opinion of record.  Because there is no respiratory condition that is shown by competent medical evidence to be related to service, service connection for the claimed respiratory condition is denied.  38 C.F.R. § 3.303.

The Board notes that sleep apnea has been denied previously and that a new claim of service connection for sleep apnea is pending as outlined in the Introduction to the Board's April 2009 decision and remand.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Diverticulosis

The service treatment records reflect complains of constipation and treatment for that condition.  Diverticulosis, however, was not diagnosed in service.  Treatment for diverticulosis began several decades after the conclusion of the Veteran's service.

In July 2008, the Veteran and his spouse testified that diverticulosis was related to constipation and hemorrhoids in service.  The Veteran's wife further indicated that the Veteran had a portion of his colon removed the previous year.

The Veteran was afforded a VA medical examination in November 2009.  The examiner noted that it was not likely that the Veteran's diverticular disease was related to service to include documented constipation therein.  The examiner explained that constipation had not been found to be associated with or a causative factor in diverticular disease of the intestines according to the standard medical references.  

Certainly, neither the Veteran nor his spouse has been shown to possess the type of medical expertise that would be necessary to opine regarding the origins of diverticular disease.  See Espiritu, supra.  Thus, their assertions regarding the causes of the claimed diverticulosis do not constitute competent evidence upon which the Board may rely.  The competent evidence of record reflects no nexus between the Veteran's diverticulosis and service.  Accordingly, service connection for that condition is denied.  38 C.F.R. § 3.303.  

There being no competent evidence in support of the claim, the preponderance of the evidence is against the claim.  The benefit of the doubt rule, therefore, does not apply.  Alemany, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral pes planus has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5276.  38 C.F.R. § 4.71a.  

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

In order to qualify for a 30 percent rating under Diagnostic Code 5276, the record must show that the Veteran's bilateral pes planus is manifested by severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  Id.

On March 2002 VA examination of the feet, the examiner indicated that the Veteran's bilateral pes planus was mild.  Inserts and proper footwear alleviated discomfort.  The examiner diagnosed grade I bilateral pes planus with mild pronation and mild symptomatology mostly controlled with inserts and proper footwear and not significantly disabling,

In September 2007, the Veteran testified that he experienced foot pain when he walked more than 200 yards.  Standing was more painful than walking.  The Veteran denied calluses as well as bunions and blisters.

On VA examination in November 2009, the Veteran indicated that he retired in 1990 due to multiple joint complaints to include the knees, hips, and feet.  The Veteran stated that inserts offered mild help.  He had, however, no flare-ups, incoordination, swelling, excess fatigue, or lack of endurance associated with the feet.  The Veteran took over-the-counter analgesics for foot pain.  He was able to accomplish all of his activities o daily living.  There were no functional limitations with standing or walking.  The examiner noted that a November 2006 X-ray study of the feet reflected mild hallux valgus of the right foot and bilateral hammertoe deformities along with bilateral calcaneal spurs.  Objectively, the examiner indicated that the Veteran used a cane and had a limping gait.  The right and left foot were symmetrical.  There was no evidence of abnormal weight bearing.  The skin and nails were normal.  There was good peripheral circulation.  There were no ulcerations, and there was no edema.  There was no instability.  The examiner, in pertinent part, diagnosed bilateral pes planus.

As is clear from the foregoing discussion, the manifestations of bilateral pes planus necessary for a 30 percent evaluation under Diagnostic Code 5276 include severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, indication of swelling on use, and/or characteristic callosities.  The Veteran's bilateral pes planus has never been characterized as severe.  The record does not indicate any marked deformity of the feet.  Furthermore, swelling and characteristic callosities are absent.  There is no evidence of pain on manipulation.  It is quite apparent that the criteria associated with a 30 percent evaluation for bilateral pes planus are not present, a 30 percent evaluation for the Veteran's service-connected bilateral pes planus is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board notes that the criteria for a 30 percent evaluation have not been met at any time during the appellate period.  As such a staged rating need not be considered.  Hart, supra.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No further compensation is warranted under the foregoing provisions because the record is silent as to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  As well, there is no weakened movement, excess fatigability, or incoordination.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected bilateral pes planus.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral flatfoot is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria found in the rating schedule for pes planus shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for hypertension is denied.  

Service connection for PTSD is denied.

Service connection for residuals of radiation exposure is denied.

Service connection for a sinus condition is denied.

Service connection for a respiratory condition is denied.

Service connection for diverticulosis is denied.

An evaluation in excess of 10 percent for service-connected bilateral pes planus is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of entitlement to an increased initial evaluation for service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA audiologic examinations in November 2009 and earlier.  Unfortunately, the VA examiners did not comment on the functional effects caused by the Veteran's service-connected hearing loss, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In light of the above, the Board finds that another VA audiologic examination is warranted to determine the current level of severity of the service-connected hearing loss, with a description by the examiner of the functional effects of this disability.  Id.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule a VA audiologic examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's service-connected bilateral hearing loss.  Pertinent records in the claims file should be reviewed in conjunction with the examination, and the examination report should indicate whether such a review took place.  A rationale for all opinions and conclusions should be provided.

2.  Readjudicate the remaining issue on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


